COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 

NO. 2-05-014-
CV





IN RE KERYN MARIE DIAS, M.D.	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM
 
OPINION
(footnote: 1)
------------

The court has considered relator's petition for writ of mandamus 
and motion to stay all underlying proceedings and is of the opinion that relief should be denied.  Accordingly, relator's petition for writ of mandamus and motion to stay are denied.

Relator shall pay all costs of this original proceeding
, for which let execution issue.



PER CURIAM





PANEL A
: LIVINGSTON and HOLMAN, JJ.



DELIVERED: January 14, 2005



FOOTNOTES
1:See 
Tex. R. App. P. 47.4
.